Filed 05/01/19                                                                           Case 19-21640                                                                                                Doc 31




     Debtor 1           Debora Leigh Miller-Zuranich
                                                                                                                                                 FNLED
                         First Name                      Middle Name                     Last Name

     Debtor 2
     (Spouse, if filing) First Name                      Middle Name                     Last Name
                                                                                                                                               MAY — 1           zoq
     United States Bankruptcy Court for the: _Eastem                            District of          Californi                      UNITED STATES BANKRUPTCY COURT
                                                                                                                                     EASTERN DISTRICT OF CAUFORNIA
     Case number          1 9-BK-21 640-CDJ                                                                                                                               -      U Check if this is an
                                                                                                                                                                                      amended filing



    Official Form I O6Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12115

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


                   Summarize Your Assets


                                                                                                                                                                              Your assets
                                                                                                                                                                              Value of what you own

    1. Schedule NB: Property (Official Form 1 O6NB)
       Is. Copy line 55, Total real estate, from ScheduleA,B. .........................................................................................................           $


        lb. Copy line 62, Total personal property, from Schedule NB ...............................................................................................               $


        Ic. Copy line 63, Total of all property on Schedule NB ......................................................................................................... .
                                                                                                                                                                                  $



                    Summarize Your Liabilities



                                                                                                                                                                               Your liabilities
                                                                                                                                                                               Amount you owe
     2. Schedule D: Creditors Who Have Claims Secured by Pmperty (Official Form 1080)
        28. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D                                                        $


     3. Schedule ElF: Creditors Who Have Unsecured Claims (Official Form I 06E/F)
                                                                                                                                                                                  $
           Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF............................................

             Copy the total claims from Part 2 (nonpnority unsecured claims) from line 6j of Schedule ElF .......................................
                                                                                                                                                                               + $


                                                                                                                                           Your total liabilities                 $ ______________



                    Summarize Your Income and Expenses


     4. Schedule I: Your Income (Official Form 1061)
         Copy your combined monthly income from line 12 of Schedule I..........................................................................................$

     5. Schedule J. Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J....................................................................................................$




    Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
                                                                                                     -ni-
Filed 05/01/19                                                           Case 19-21640                                                                         Doc 31
    Debtor I          Debora Leigh Miller-Zuranich                                                   case number wiorsrs)   1 9-BK-21 640-COJ
                      First me      Md5a Nama           Last Narris




                     Answer These Questions for Administrative and Statistical Records


        Are you filing for bankruptcy under Chapters 7, 11, or 13?

        U No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
               Yes


        What kind of debt do you have?

        U      Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
               family, or household purpose.' 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        id Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
               this form to the court with your other schedules.



        From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
        Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $




        Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:


                                                                                                               Total claim


          From Part 4 on Schedule ElF copy the following


               Domestic support obligations (Copy line 6a.)


               Taxes and certain other debts you owe the government. (Copy line 6b.)


               Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $


               Student loans. (Copy line 6f.)                                                                  $


               Obligations arising out of a separation agreement or divorce that you did not report as         $
               priority claims. (Copy line 6g.)

        9f Debts to pension or profit-shanng plans, and other similar debts. (Copy line 6h.)               +



        9g. Total. Add lines 9a through 9f.                                                                    $
                                                                                                                                      I


  Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                                page 2 of 2
                                                                                 -no-
Filed 05/01/19                                                                            Case 19-21640                                                                      Doc 31


                                              Ztt
    Debtor I             Debora Leigh ranieh-Mi+Ier
                         First Name                         Mdste Name                  Last Name

    Debtor 2
    (Spouse, if tiling) First Name                          Middle Name                 Last Name


    United States Bankruptcy Court for the: _Eastern                           District of          Californi

    Case number           19BK21640CDJ
                                                                                                                                                        U   Check if this is an
                                                                                                                                                            amended filing


    Official Form I06N13
    Schedule A/B: Property                                                                                                                                              12115

    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think It fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.


                   Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        U     No. Goto Part2.
        id   Yes. Where is the property?
                                                                                What is the property? Check all that apply.       Do not deduct secured claims or exemptions Put
                                                                                    ' Single-family home                          the amount of any secured claims on SchddUle D.
                  30 Merlin Court                                                                                                 Creditors Who Have Claims Secured by Properly.
          1.1.
                  Street address,     if available,   or other description
                                                                                 U    Duplex or multi-unit building
                                                                                 U    Condominium or cooperative                  Current value of the Current value of the
                                                                                 U    Manufactured or mobile home                 entire property?      portion you own?
                                                                                 U    Land                                        $ 950,000.00              $_0.00
                                                                                 U    Investment property
                   Oakland                               CA 94605
                  City                                  State       ZIP Code
                                                                                 U    Timeshare                                   Describe the nature of your ownership
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                                 U    Other
                                                                                                                                  the entireties, or a life estate), If known.
                                                                                Who has an interest in the property? Check one.
                                                                                                                                  Trustee of Joseøh J. Miller Trust
                   Alameda County, CA                                            U    Debtor I only
                  County                                                         U    Debtor 2 only
                                                                                 U    Debtor I and Debtor 2 only                  U Check if this is community property
                                                                                                                                      (see instructions)
                                                                                     ' At least one of the debtors and another
                                                                                 Other information you wish to add about this item, such as local
                                                                                 property identification number:
        II you own or have more than one, list here:
                                                                               What is the property? Check all that apply.
                                                                                                                                  Do not deduct secured claims or exemptions Put
                                                                               U     Single-family home                           the amount.of any secured claims OflSchedule0:
           1.2.    549 Lakeshore Blvd. Unit 29                                                                                    Creditors Who Have Claims Secured by Property,
                  Street address, If available, or other description
                                                                               U     Duplex or multi-unit building
                                                                                     Condominium or cooperative                   Current value of the Current value of the
                                                                               U     Manufactured or mobile home                  entire property?      portion you own?
                                                                               U     Land                                         $ _1,583,000.00 $                           0.00
                                                                               U     Investment property
                   Incline Village                       NV 89454                                                                 Describe the nature of your ownership
                  City                                   State      ZIP Code
                                                                               U     Timeshare
                                                                                                                                  interest (such as fee simple, tenancy by
                                                                               U     Other                                        the entireties, or a life estate), if known.
                                                                               Who has an Interest In the property? Check one.    Trustee of the JoseQh J Miller Trust
                                                                               U Debtor 1 only
                   Washoe County, NV
                  County                                                       U Debtor 2 only
                                                                               U Debtor I and Debtor 2 only                       U   Check if this is community property
                                                                               U At least one of the debtors and another              (see instructions)

                                                                               Other information you wish to add about this item, such as local
                                                                               property Identification number:


     Official Form I06NB                                                        Schedule NB: Property                                                               page 1
                                                                                                     -n%        -
Filed 05/01/19                       V\A      Zuvtntc-                              Case 19-21640                                                                                Doc 31
    Debtor 1           Debora Leigh Zurinioh Miller                                                               Case number   (amw,,)    1 9BK21 640CDJ
                        Firat Name       Middle Name          (.aat Name




                                                                           What is the property? Check all that apply.               Do not deduct secured claims or exemptions: Put
                                                                               Sinnle-familv home                                    the amount of any secured claimson Schedule D.
        1.3.        9369 Newington Way                                                                                               Creditors Who Have Claims Secured by Properly..
                Street address, if available, or other description         U   Duplex or multi-unit building                       .                            ....
                                                                           U   Condominium or cooperative                            Current value of the Current value of the
                                                                                                                                     entire property?           portion you own?
                                                                               Manufactured or mobile home
                                                                                                                                     $       434,000.00          $_118,000.00
                                                                           U
                    Elk Grove                          CA 95758            U   Investment property
                                                                                                                                     Describe the nature of your ownership
                CIty                               State   ZIP Ce          U   Timeshare
                                                                                                                                     interest (such as fee simple, tenancy by
                                                                           U   Other                                                 ee.               ..   If          ;c    rn..,n

                                                                           Who has an interest In the property? Check one.
                                                                                                                                    Joint Tenant with husband J. Zuranic
                    Sacramento County, CA                                  U   Debtor 1 only
                    County
                                                                           U   Debtor 2 only
                                                                           U   Debtor 1 and Debtor 2 only                            6d    Check if this is community property
                                                                                                                                           (see instructions)
                                                                           lid At least one of the debtors and another
                                                                           Other Information you wish to add about this item, such as local
                                                                           property Identification number:



      Add the dollar value of the portion you own for all of your entries from Part 1, Including any entries for pages
      you have attached for Part 1. Write that number here . ......................................................................................         4




                     Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
    you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


       Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
               No
       U   Yes


        3.1.        Make:                        vw                        Who has an interest in the property? Check one.         • Do not dedUct secured claims or exemptions. Put
                                                                                                                                   • the amount of any secured claims on Schedule 0:.
                    Model:                       Passat                    U Debtor 1 only                                           Creditors Who Have Claims Secured by Properly.
                                                 2014                      U Dcbtor2 only
                    Year                                                                                                             Current value of the Current value of the
                                                                           U Debtor I and Debtor 2 only
                    Approximate mileage:         62,000                                                                              entire property?      portion you own?
                                                                           U At least one of the debtors and another
                    Other information:
                                                                                                                                     $           3,000.00                    3,000.00
                                                                           U Check if this is community property (see
                    salvage title                                              instructions)



       If you own or have more than one, describe here:

        3.2. Make:
                                                Honda                      Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amOunt of any seáured claims on ScheduleD:
                    Model:                      Civic                      U Debtor I only                                            Creditors Who Have Claims Secured by Properly.
                                                2015                       U Debtor 2 only
                    Year:                                                                                                             Current value of the Current value of the
                                                                           U Debtor I and Debtor 2 only
                                                                                                                                      entire property?      portIon you own?
                    Approximate mileage:                                   U At least one of the debtors and another
                    Other information:
                                                                                                                                      $          3,500.00 $_3,500.00
                                                                            U Check if this is community property (see
                    salvage title                                              instructions)




     Official Form 106NB                                                    Schedule NB: Property                                                                      page 2
                                                                                               .flA..
                                              M\ — Zuu\
FiledDebtor
      05/01/19
            1 Debora Leigh ZcnichMiIIer....                                     Case 19-21640                    Case number ((fr)       1 9BK21 640CDJ                                          Doc 31
                     First Name           Mar50 Name        Last Name




               Make:                                                    Who has an interest in the property? Check one.               Do not deduct secured claims or exemptions. Put
        3.3.
                                                                                                                                      the amount of any secured claims on ScheduleD:
               Model:                                                   Li Debtor I only                                              Creditors Who Have Claims Secured by Ptopetty.
                                                                        Li Debtor 2 only                                           .,....................... ...........................................
               Year:                                                                                                                 Current value of the                 Current value of the
                                                                        Li Debtor 1 and Debtor 2 Only
                                                                                                                                     entire property9                     portion you own?
               Approximate mileage:                                     U At least one of the debtors and another
               Other information:
                                                                        U Check if this is community property (see                   $________________
                             .    5   .
                                                                           instructions)


                                                                        Who has an interest in the property? Check one.              Do not deduct secured claims or exemptions. Put
        3.4. Make:
                                                                                                                                     the amount of any secured claims on Schedule Dr
               Model:
                                                                        U Debtor I only                                              Creditors Who Have Claims Secured by Ptoperfy.
                                                                        U Debtor 2 only                                                                          ..................
               Year:                                                                                                                 Current value of the                 Current value of the
                                                                        U Debtor I and Debtor 2 only
                                                                                                                                     entire property?                     portion you own?
               Approximate mileage:                                     U At least one of the debtors and another
               Other information:
                                                                        U Check If this Is community property (see
                                                                           instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        UNo             .



        UVes


                                                                        Who has an interest In the property? Check one.              Do not deduct secured claims or exemptions. Put
        4.1. Make:
                                                                                                                                     the amount of any secured claims on Schedule V
               Model:                                                   U Debtor 1 only                                              Creditors Who Have Claims Secured by Property
                                                                        Li Debtor 2 only
               Year:
                                                                        Li Debtor I and Debtor 2 only                                Current value of the Current value of the
               Other information:                                       Li At least one of the debtors and another                   entire property?      portion you own?


                                                                        U Check if this is community property (see                   $                                    $____
                                                                           instructions)



        If you own or have more than one, list here:

        4.2. Make:                                                      Who has an interest in the property? Check one.              Do not deduct secured claims or exemptions. Put
                                                                                                                                     the amount of any secured claims on Schedule D.
               Model:
                                                                        U Debtor I only                                               Creditors Who HavO Cloims Secured by Property
                                                                        U Debtor 2 only
               Year:
                                                                        U Debtor 1 and Debtor 2 only                                 Current value of the Current value of the                             I
                                                                                                                                     entire property?      portion you own?
               Other information:                                       Li At least one of the debtors and another

                                                                        Li Check if this Is community property (see                                                  _$
                                                                           instructions)




    5. Add the dollar value of the portion you own for all of your entries from Part 2, includIng any entries for pages
       you have attached for Part 2. Write that humber here ....................................................................................                4




     Official Form 106N8                               .                 Schedule AIB: Property                                                                                       page 3
                                                                                            flç,
Filed 05/01/19                                   Me -Zu irjcJ                                       Case 19-21640                                                                                                      Doc 31
    Debtor 1          Debora Leigh-Zuranich-MiUei                                                                                             Case number                  1 9BK21 640CDJ
                        Fimt Name              MNate Name                 Last Name




                   Describe Your Personal and Household Items

                                                                                                                                                                                                 Current value of the
    Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.
       Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       U     No
       0    Yes. Describe                      share of fridge, stove, washer dryer home furniture, linens china, kitchenware                                                                      $             2,500.00

       ElectronIcs
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                        collections; electronic devices including cell phones, cameras, media players, games
       UNo
       0    Yes. Describe .......... .Television,                 radio, computer printer, cell phone                                                                                              $              1,000.00

      Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                        stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
             No
       U    Yes. Describe........          I                                                                                                                                                       $

      Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                        and kayaks; carpentry tools; musical instruments
       0     No
       U    Yes. Describe


       Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       4    No
       U    Yes. Describe ..........       I                                                                                                                                                       $

       Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       UNo
       Id Yes. Describe. ......... .           Everyday clothes, shoes                                                                                                                                            1,000.00

      Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wadding rings, heirloom jewelry, watches, gems,
                 gold, silver
       UNo
       0Yes. Describe .......... .Ring                                                                                                                                                            $              3,000.00
       Non-farm animals
       Examples: Dogs, cats, birds, horses
       U    No
       0    Yes. Describe .......... Jdog                                                                                                                                                                           100.00

      Any other personal and household items you did not already list, including any health aids you did not list

       Id   No
       U    Yes. Give specific
            information

       Add the dollar value of all of your entries from Part 3, Including any entries for pages you have attached
                                                                                                                                                                                                  $              7,600.00
       forPart 3. Write that number here ....................................................................................................................................................+



    Official Form 106AIB                                                                 Schedule NB: Property                                                                                                page 4
                                                                                                              -na
Filed 05/01/19                                         Mt(e- -Zuyorj                                               Case 19-21640                                                                                                  Doc 31
    Debtor 1            Debora Leigh Zuranich MitIoi                                                                                                                Case number (ff)      1 9BK21 640CDJ
                          Fimi Name                Mddte Name                       Last Name




                    DesCribe Your Financial Assets


   Do you own or have any legal or equitable interest in any of the following?                                                                                                                              Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                                                                            or exemptions.

    16. Cash
       Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

       UN0
       53 Yes ................................ . ...............................................................................................................................                                               50.00
                                                                                                                                                                                   Cash..................    $


    17. Deposits of money
        Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                  and other similar institutions. If you have multiple accounts with the same institution, list each.

       UNo
             Yes                                                                                        Institution name:


                                                    17.1. Checking account:                              Wells Fargo                                                                                         $               200.00
                                                    17.2. Checking account:

                                                    17.3. Savings account                                                                                                                                    $

                                                    17.4. Savings account:                                                                                                                                   $

                                                    17.5. Certificates of deposit:
                                                                                                                                                                                                             $

                                                    17.6. Other financial account:

                                                    17.7. Other financial account:
                                                                                                                                                                                                             $

                                                    17.8. Other financial account:

                                                    17.9. Other financial account:
                                                                                                                                                                                                             $




       Bonds, mutual funds, or publicly traded stocks
       Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       Id No
       U Yes                                        Institution or issuer name:




       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and Joint venture
           ' No                                     Name of entity:                                                                                                                % of ownership:
       U Yes. Give specific
             information about
             them .........................                                                                                                                                                                  $_____________




    Official Form 106N8                                                                               Schedule NB: Property                                                                                              page 5
                                                                                                                               -n7.
Filed 05/01/19                                Y'&e                                    Case 19-21640                                                    Doc 31
      Debtor 1         Debora Leigh ZaRh-MH1ef-.-                                                      Case nurn er(a'*zwwn)   19BK21640CDJ
                        First Name         Mstdte Name            Last Name




         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

         tNo
         U Yes. Give specific              Issuer name:
             information about
             them.......................                                                                                                $




         Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

         M   No
         U   Yes. List each
             account separately. Type of account:                    Institution name:

                                           401(k) or similar plan:                                                                      $

                                           Pension plan:                                                                                $

                                           IRA:                                                                                         $

                                           Retirement account:

                                           Keogh:                                                                                       $

                                           Additional account:

                                           Additional account:



  1   22. Security deposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use from a company
         Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
         companies, or others                                                                                      -

         HNO

         U   Yes                                                 Institution name or individual:
                                           Electric:
                                                                                                                                        $
                                           Gas:
                                                                                                                                        $
                                           Heating     Oil:
                                                                                                                                        $
                                           Security deposit on rental unit:
                                                                                                                                        $
                                           Prepaid rent:

                                           Telephone:
                                                                                                                                        $
                                           Water.

                                           Rented furniture:

                                           Other



      23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

             No

         U   Yes..........................Issuer name and description:

                                                                                                                                        $




      Official Form 106NB                                                     Schedule NB: Property                                           page 6
                                                                                              -nR-
Filed 05/01/19                              Ni\1ey-Zuvuud                         Case 19-21640                                                                                 Doc 31
    Debtor 1        Debora Leigh                6nicb.M4lec-                                                   Case number (1own)      19-BK-21640-CDJ
                      FirM Name         MrMe NOMO               Last Nams




      Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

       lid   No
       U     Yes ....................................Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):


                                                                                                                                                             $
                                                                                                                                                             $




      Trusts, equitable or future interests In property (other than anything listed In line 1), and rights or powers
      exercisable for your benefit

       id    No
       U     Yes. Give specific                See first 2 properties listed in line 1 - 30 Merlin Court - Oakland, CA single
             information about them....
                                               lamily home and 2 - Incline Village, NV Vacation home both held in Trust

       Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       61    No
       U     Yes. Give specific
             information about them....


       LIcenses, franchises, and other general intangibles
       Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

             No
       U     Yes. Give specific
             information about them....                                                                                                                      $


    Money or property owed to you?                                                                                                                           Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

      Tax refunds owed to you
             No
       U     Yes. Give specific information
                                                                                                                                  Federal:                 $__________________
                  about them, including whether
                  you already filed the returns                                                                                   State:                   $__________________
                  and the tax years . .......................
                                                                                                                                  Local:                   $_________________



       Family support
       Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       lid   No
       U     Yes. Give specific information                                                                                   I   Alimony                    $
                                                                                                                                  Maintenance:               $
                                                                                                                                  Support
                                                                                                                                  Divorce settlement         $
                                                                                                                                  Property settlement        $

       Other amounts someone owes you
       Examples: Unpaid Wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                 Social Security benefits;.unpaid loans you made to someone else
             No
       U     Yes. Give specific information.




    Official Form 106NB                                                     Schedule NB: Property                                                                      page 7
Filed 05/01/19                                           \ 1c-2u                                       Case 19-21640                                                                                                          Doc 31
    Debtor 1            Debora Leigh Zranith - Mltar                                                                                              Case number                   1 9BK21 640CDJ
                         Firat Name            Midifie Name                 Laat Name




   31. Interests In Insurance policies
       Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
              No
        U     Yes. Name the insurance company                              Company name:                                                              Beneficiary:                                      Surrender or refund value:
                   of each policy and list its value.




   32. Any Interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
       property because someone has died.
        4     No
        U     Yes. Give specific information..............



    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
        Examples: Accidents, employment disputes, insurance claims, or rights to sue
         UNo
          3   Yes. Describe each claim . ....................            IClaims against both lenders for inter alia predatory loans, breach

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
        to set off claims
         UNo
          4   Yes. Describe each claim. .................... [ Claims             against predatory lender re: Merlin court property usury
                                                                          claLm for                           of Depnd.enLaduitact, RIQQ..J $                                                                      500,000.00


    35. Any financial assets you did not already list

         61    No
         U    Yes. Give specific information



    36. Add the dollar value of all of your entries from Part 4, Including any entries for pages you have attached
       forPart 4. Write that number here ......... ...................................................................................................................... .....................   • 1   $_1,850,250.00




                       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part I.

    37.00 you own or have any legal or equitable Interest in any business-related property?
               No. Goto Part6.
         U     Yes. Go to line 38.
                                                                                                                                                                                                    Current value of the
                                                                                                                                                                                                    portion you own?:
                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                    or exemptions.

    38.Accounts receivable or commissions you already earned
               No
          U    Yes. Describe


    39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
               No
          U    Yes. Describe




     Official Form 106A/B                                                                    Schedule NB: Property                                                                                                   page 8
                                                                                                                   -In -
                                      — uYth
Filed 05/01/19                                                                      Case 19-21640                                                                          Doc 31
    Debtor I       Debora Leigh caneh-MiIfer'                                                                          case number (Ø           1 9BK2 1 640CDJ
                     Ettat Name         MdSe Name             Last Name




    40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

           No
       U   Yes. Describe



    41 Inventory
           No
       U   Yes. Describe



    42. Interests in partnerships or joint ventures
       J   No
       U   Yes. Describe.......        Name of entity:                                                                                      % of ownership:




       Customer lists, mailing lists, or other compilations
           No
       U   Yes. Do your lists Include personally identifiable information (as defined in II U.S.C. § 101 (41A))?

                  UNo
                  U    Yes. Describe . .......



       Any business-related property you did not already list
       Q    No
       U   Yes. Give specific
           information .........
                                                                                                                                                              $




       Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here ........................................................................................................       4



                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it In Part 1.


    46.00 you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       J No. Go to Part7.
       U Yes. Go to line 47.




    47. Farm animals
       Examples: Livestock, poultry, farm-raised fish

            No
       UYes.........................




     Official Form 106NB                                                   Schedule NB: Property                                                                  page 9
                                                                                              _11 -
Filed 05/01/19                                 Zkdfl4                                                   Case 19-21640                                                                                        Doc 31
      Debtor 1          Debora Leigh Zuranich Miller-                                                                                               Case number (if known)   1 9- BK-21 640-CDJ
                         Fast Name             Masts Name                    Last Name




        Crops --- either growing or harvested

              No
        U    Yes. Give specific
             information . ............                                                                                                                                                     $
        Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
         UN0
         UYes.......................... I



        Farm and fishing supplies, chemicals, and feed

         UNo
         Uves



    51.Any farm- and commercial fishing-related property you did not already list
         U    No
         U    Yes. Give specific
              information. ........... .                                                                                                                                                    $

        Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                           0.00
                                                                                                                                                                                            $
        for Part 6. Write that number here ........................................................................................................                                 4



                      Describe All Property You Own or Have an Interest in That You Did Not List Above

         Do you have other property of any kind you did not already list?
         Examp'es: Season tickets, country club membership

              No
         U    Yes. Give specific
                                                                                                                                                                                                $
              information . ............                                                                                                                                                        $



  [dthe dollar value of all of your entries from Part?. Write that number here ............................................                                                          4
                                                                                                                                                                                           I_$_0 . 00

  r   nI:             List the Totals of Each Part of this Form

        Part 1: Total real estate, line 2 ................................................................................................................                             4    $_118,000.00

        Part 2: Total vehicles, line 5                                                                               $               6,500.00

        Part 3: Total personal and household items, line                                 is                          $_7,600.00

        Part 4: Total financial assets, line 36                                                                      $ 1,850,250.00

        Part 5: Total business-related property, line 45                                                             $_0.00

        Part 6: Total farm- and fishing-related property, line 52                                                    $                        0.00

    61.Part 7: Total other property not listed, line 54                                                           + $_0.00

        Total personal property. Add lines 56 through 61. .................... .$                                                                            personal property total   4    $       1,864,350.00


        Total of all property on Schedule NB. Add line 55 + line 62 ..................... .....................................................................                            .$       1982,350.00


      Official Form 106NB                                                                     Schedule NB: Property                                                                                    page 10
Filed 05/01/19                                                             Case 19-21640                                                                     Doc 31


     Debtor I          Debora Leigh Miller-Zuranich
                       First Name                 Middle Name              Last Name

     Debtor 2
     (Spouse, if filing) Fst Name                 Middle Name              Last Name


     United states Bankruptcy Court for the:   Eastern District of California
     Case number        1 9BK 21 640CDJ                                                                                                    U   Check if this is an
      (If known)
                                                                                                                                               amended filing



    Official Form I 06C
    Schedule C: The Property You Claim as Exempt                                                                                                          4116

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
    Using the property you listed on Schedule A/B: Property (Official Form I06AIB) as your source, list the property that you claim as exempt. If more
    space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
    your name and case number (if known).

    For each item of property you claim as exempt, you must specIfy the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
    of any applicable statutory limit. Some exemptions.—such as those for health aids, rights to receive certain benefits, and tax-exempt
    retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
    limIts the exemption to a partIcular dollar amount and the value of the property Is determined to exceed that amount, your exemption
    would be limited to the applicable statutory amount.


    •F1             identify the Property You Claim as Exempt


         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
          UK You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          U You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

         For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


           Brief description of the property and line on Current value of the          Amount of the exemption you claim        Specific laws that allow exemption
           Schedule AIR that lists this property          portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedule NB

          Brief                                                                                                                 Debtor is married filing BK
          description:              9369 Newinaton Wv           $434,000.00              's _175,000.00
                                                                                       U   100% of fair maticet value, up to
                                                                                                                                solely and has a medical
          Line from
                                    1.3                                                    any applicable statutory limit       disability - CCP
          Schedule NB:

          Brief
          description:                                          $                      U$
          Line from                                                                    U 100% of fair market value, up to
          Schedule NB:                                                                     any applicable statutory limit

          Brief
          description:                                          $                      U$
          Line from                                                                    U 100% of fair market value, up to
          Schedule A/B: ______                                                             any applicable statutory limit


          Are you claiming a homestead exemption of more than $160,375?
          (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment)

          UNo
          I'    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                UND
                I Yes



    Official Form 106C                                          Schedule C: The Property You Claim as Exempt                                         page 1 of
Filed 05/01/19                                                             Case 19-21640                                                                         Doc 31
    Debtor 1          Debora Leigh Miller-Zuranich                                                          Case number (ff)     1 9BK21 640CDJ
                     Fimi Name      Middle Name        Laid Name




    •F1              Additional Page

              Brief description of the property and line       Current value of the       Amount of the exemption you claim         Specific laws that allow exemption
              on Schedule A/B that lists this property         portion you own
                                                               Copy the value from        Check only one box for each exemption
                                                               Schedule A/B

             Brief
             description:                                          $                      U$
             Line from                                                                    U 100% of fair market value, up to
             Schedule AiB:                                                                      any applicable statutory limit

             Brief
             description:                                          $________________            $
             Line from                                                                    U     100% of fair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit


             Brief
             description:
             Line from                                                                    U     100% affair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit


             Brief
             description:                                                                       $
             Line from                                                                    U     100% of fair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit

             Brief
             description:
    •        Line from                                                                    U     100% affair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit


             Brief
             description:                                          $_________________           $
             Line from                                                                    U     100% of fair market value, up to
             Schedule NB:                                                                       any applicable statutory limit


             Brief
             description:
             Line from                                                                    U     100% of fair market value, up to
             Schedule A/B:                                                            -         any applicable statutory limit

             Brief
             description:                                          $________________            $
             Line from                                                                    U     100% of fair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit


             Brief
             description:                                          $________________            $
             Line from                                                                    U     100% of fair market value, up to
             Schedule NB:                                                                       any applicable statutory limit


             Brief
             description:
             Line from                                                                    U     100% of fair market value, up to
             Schedule NB:                                                                       any applicable statutory limit

             Brief
             description:                                          $_________________           $
             Line from                                                                    U     100% of fair market value, upto
             Schedule NB:                                                                       any applicable statutory limit


             Brief                                                                        I—i
             description;                                          $________________        '$
             Line from                                                                    U     100% affair market value, up to
             Schedule A/B:                                                                      any applicable statutory limit



        Official Form 106C                                   Schedule C: The Property You Claim a&Exempt                                             page_of_
                                                                              -Ida -
Filed 05/01/19                                                                           Case 19-21640                                                                               Doc 31



        Debtor 1          Debora Leigh Miller-Zuranich
                           FirSt Name                    Mstdle Name                     Last Name

        Debtor 2
     (Spouse, if filing) Fret Name                       Mid,fie Name                    Last Name


        United States Bankruptcy court for the:    _Eastern District of California_____
        Case number           9BK21 640CDJ
         (If known)                                                                                                                                              U Check if this is an
                                                                                                                                                                     amended filing

     Official Form I 06D
     Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                  12115
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach It to this form. On the top of any
     additional pages, write your name and case number (if known).

    1.     Do any creditors have claims secured by your property?
           U       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            id     Yes. Fill in all of the information below.


    lT                 List All Secured Claims
                                                                                                                                       Co!ümnA              Iumn B         I Column. C
    2      List all secured claims If a creditor has more than one secured claim list the creditor separately Amount of claim                               alue of collateral Unsecured
           for each claim If more than one creditor has a particular claim list the other creditors in Part 2                                               sat supports this:, portion
                                                                                                               Do not deduct the
           As much as possible list the claims in alphabetical order, according to the creditor's name         .value of collateral                         laim
                                                                                                                                                               ..........
                                                                                                                                                                                 ii any

                                                                    Describe the property that secures the claim:                           617,500.00          950,000.00 s 332,500.00
               FCI Lender Services                                                                                                 $
            Creditor's Name
               P.O. Box 27370                                      30 Merlin Ct - Oakland, CA
            Number            Street
                                                                   As of the date you file, the claim is: Check all that apply.
                                                                    U    contingent
               Anaheim                        CA 82809              U    Unhiquidated
            City                           State   ZIP Code         U    Disputed
         Who owes the debt? Check one.                              Nature of lien. Check all that apply.
          U      Debtor 1 only                                      5W An agreement you made (such as mortgage or secured
          I]     Debtor 2 only                                           car loan)
          U    Debtor I and Debtor 2 only                           U    Statutory lien (such as tax lien, mechanic's lien)
          U    At least one of the debtors and another              U    Judgment lien from a lawsuit
                                                                    U    Other (including a right to offset)
          U    Check If this claim relates to a
               community debt
          Date debt was incurred         08/01/2018                 Last 4 digIts of account number            3
               Hall Mortgage Fund, LLC                              Describe the property that secures the claim:                  $             796,736.58 $_1,583,000.00 $_784,263.42
            Creditor's Name
               6200 E. Canyon Rim Rd. #201
                                                                   549 Lakeshore Blvd. #29 Incline Village,                        I
            Number            Street                               NV 89451
                                                                   As of the date you file, the claim is: Check all that apply.
                                                          U              Contingent
               Anaheim Hills                CA 82807 U                   Unliquidated
            City                           State ZIP Code 1'             Disputed
         Who owes the debt? Check one.                              Nature of lien. Check all that apply.
          U      Debtor I only                                      L'   An agreement you made (such as mortgage or secured
          U      Debtor 2 only                                           car loan)
          U      Debtor 1 and Debtor 2 only                         U    Statutory lien (such as tax lien, mechanic' s lien)
               At least one of the debtors and another              U    Judgment lien from a lawsuit
                                                                    U    Other (including a right to offset)
          U  Check If this claim relates toa
             community debt
          Date debt was incurred                                    Last 4 digits of account number            -       -       -



            Add the dollar value of your entries in Column A on thus page Write that number hero                                             1,413,736.96


        Official Form 1060                                ScheduleD: Creditors Who Hasr4 gaims Secured by Property                                                    page 1   of2
Filed 05/01/19                                                                Case 19-21640                                                                                   Doc 31
    Debtor 1        Debora Leigh Miller-Zuranich                                                                   Case number          1 9BK21 640CDJ
                     Fast Name       Md]e Name           Last Name



                                                                                                                            Column A               Column B               Column C
                 Additional Page
                                                                                                                            Amount of claim        Value of collateral    Unsecured
                 After listing any entries on this page, number them beginning with 2.3, followed                                                  that supports this     portion
                                                                                                                            Do not deduct the
                 by 2.4, and so forth.                                                                                      value of collateral.   claim                  If any

        Select Portfolio Services                        Describe the property that secures the claim:                     $        198,000.00 $         434,000.00 236,000.00
        Creditor's Name
                                                         9369 Newington Way
        Number            Street
                                                         Elk Grove, CA 95758
                                                         As of the date you file, the claim is: Check all that apply.
                                                         U    Contingent
        City                         State    ZIP Code   U    Unhiquidated
                                                         U    Disputed
     Who owes the debt? Check one.                       Nature of lien. Check all that apply.
     U     Debtor I only                                     ' An agreement you made (such as mortgage or secured
     U     Debtor 2 only                                      car loan)
     U     Debtor 1 and Debtor 2 Only                    U    Statutory lien (such as tax lien, mechanic's lien)
     Uff   At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                         U    Other (including a right to offset)
        ' Check if this claim relates to a
          community debt

      Date debt was Incurred                             Last 4 dIgits of account number - - -


                                                         Describe the property that secures the claim:                     $                        $
        Creditor's Name

        Number            Street
                                                         As of the date you file, the claim is: Check all that apply.
                                                         U    Contingent
                                                         U    Unhiquidated
        City                         State    ZIP Code
                                                         U    Disputed
     Who owes the debt? Check one.
                                                         Nature of lien. Check all that apply.
           Debtor 1 only
                                                         U    An agreement you made (Such 55 mortgage or secured
           Debtor 2 only                                      car loan)
           Debtor I and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic's lien)
           At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                         U    Other (including a right to offset)
      U    Check If this claim relates to a
           community debt

      Date debt was incurred                             Last 4 digits of account number_ - - -


                                                         Describe the property that secures the claim:                     $_______________ $______________ $___________
        Creditor's Name

        Number            Street


                                                         As of the date you file, the cleim is: Check all that apply.
                                                         U    Contingent
        City                         State    ZIP Code   U    Unhiquidated
                                                         U    Disputed
      Who owes the debt? Check one.                      Nature of lien. Check all that apply.
           Debtor 1 Only                                 U    An agreement you made (such as mortgage or secured
           Debtor 2 only                                      car loan)
           Debtor I and Debtor 2 only                    U    Statutory lien (such as tax lien, mechanic's lien)
           At least one of the debtors and another       U    Judgment lien from a lawsuit
                                                         U    Other (including a right to offset)
      U    Check if this claim relates to a
           community debt
      Date debt was incurred                             Last4digltaofaccountnumber_ - - -

               Add the dollar value of your entries in Column A on this page. Write that number here:                      Is       198,000.00
               If this is the last page of your form, add the dollar value totals from all pages.
                                                                                                                                  1,611,730.96

    Official Form 106D                       Additional Page of Schedule 0: Credito, Rhf Have Claims Secured by Property                                         page 2    01.?.....
Filed 05/01/19                                                        Case 19-21640                                                                            Doc 31
    Debtorl        Debora Leigh Miller-Zuranich                                                     Cenumber,n_196K21640-GDJ
                   First Name     Mstdlc Name        Last Name


    •n              List Others to Be Notified for a Debt That You Already Listed

     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the creditor In Part 1, and then list the collection agency here. Similarly, if
     you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
     be notified for any debts in Part 1, do not fill out or submit this page.

     1                                                                                         On which line in Part I did you enter the creditor?
          Name                                                                                 Last 4 dIgits of account number - - -


          Number        Street




          City                                          State          ZIP Code

                                                                                               On which line in Part I did you enter the creditor?

          Name                                                                                 Last4digitsofaccountnumber_ - - -


          Number        Street




          City                                          State          ZIP Code

                                                                                               On which line in Part I did you enter the creditor?

          Name                                                                                 Last4dlgitsofaccountnumber_ - - -


          Number         Street




          City                                          State          ZIP Code

                                                                                               On which line in Part I did you enter the creditor?

          Name                                                                                 Last 4 dIgits of account number - - - -


          Number         Street




          City                                          State          ZIP Code

                                                                                               On which line in Part I did you enter the creditor?

          Name                                                                                 Last 4 digits of account number


          Number         Sheet




          City                                          State          ZiP Code

                                                                                               On which line in Part I did you enter the creditor? -
          Name                                                                                 Last 4 digits of account number_ - - -


          Number         Street




          City                                          State          ZIP Code



    Official Form 106D                          Part 2 of Schedule U: Creditors   IVV Have Claims Secured by Property                            page - of
Filed 05/01/19                                                                     Case 19-21640                                                                          Doc 31

      Debtor I             Debora Leigh Miller-Zuranich
                            Feat Name                     Mdee Name                 Last Name

      Debtor 2
      (Spouse, If filing) Feat Name                       Middle Name               Last Name


      United States Bankruptcy Court for the: _Eastem                       District of         Calif omit

      Case number            1 9BK21 640CDJ                                                                                                               U Check if this is an
          (If known)                                                                                                                                          amended filing


    Official Form 106E/F
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                  12115

    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
    A/B: Property (Official Form I06AIB) and on Schedule C: Executory Contracts and Unexpired Leases (Official Form 1063). Do not include any
    creditors with partially secured claims that are listed in ScheduleD: Creditors Wh o Have Claims Secured by Property. If more space is
    needed, copy the Part you need, fill it out number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
    any additional pages, write your name and case number (if known).

                        List All of Your PRIORITY Unsecured Claims

            Do any creditors have priority unsecured claims against you?
                 No. Go to Part 2.
            U    yes.
     2.     List all of your priority unsecured claims. If a creditor has more than one pviority unsecured claim, list the creditor separately for each claim:For
            each claim listed, identify what type of claim it is. If a claim has both pnonty and nonpnority amounts, list that claim here and show both prionty and
            nonpnority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two prionty
            unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular daim, list the other creditors in Part 3.
            (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                          Total claim    Priority,   Nonpriority
                                                                                                                                                         amount      amount

                                                                           Last4 digits of account number -                 - - $                       $_________ $_________
              Pnority Creditors Name

                                                                           When was the debt Incurred?
              Number           Street

                                                                           As of the date you file, the claim is: Check all that apply.

              City                              State      ZIP Code
                                                                           U    Contingent
                                                                           U    Unliquidated
              Who incurred the debt? Check one.
                                                                           U    Disputed
              U Debtor I only
              U Debtor 2 only                                              Type of PRIORITY unsecured claim:
              U      Debtor 1 and Debtor 2 only                            U    Domestic support obligations
              U      At least one of the debtors and another
                                                                           U    Taxes and certain other debts you owe the government
              1]     Check if this claim is for a community debt
                                                                           U    Claims for death or personal injury while you were
              Is the claim subject to offset?                                   intoxicated
              UNO                                                          C]   Oilier. speoiy_____________________
              Uves

                                                                           Last 4 digits of account number                           - $___________ $_________ $__________
              Pilority Creditor's Name
                                                                           When was the debt incurred?
              Number           Street
                                                                           As of the date you file, the claim is: Check all that apply.
                                                                           U    Contingent
              City                              State      ZIP Code        U    Unliquidated
              Who incurred the debt? Check one.                            U    Disputed
              U Debtor 1 only
                                                                           Type of PRIORITY unsecured claim:
              U      Debtor 2 only
              U      Debtor 1 and Debtor 2 only
                                                                           U    Domestic support obligations

              U      At least one of the debtors and another
                                                                           U    Taxes and certain other debts you owe the government

              U      Check if this claim is for a community debt
                                                                           U    Claims for death or personal injury while you were
                                                                                intoxicated
              Is the claim subject to offset?                              U    Other. Specy
              U No
              Uves


    Official Form 106E/F                                           Schedule ElF: Creditors       ft(jo Have Unsecured Claims                                     page 1 of_
FiledDebtor
      05/01/19
            1 Debora Leigh Miller-Zurartich                                      Case 19-21640                   Case number            1 9BK21 640CDJ                  Doc 31
                       First Name      Md1a Name             Last Name


     lF1              Your PRIORITY Unsecured Claims - Continuation Page

     After listing any entrieson this page, number them beginning with 2.3, followed by 2.4, and so forth.                                Total claim   Priority   Nonpriority
             -                                                                                                                                          amount     amount



                                                                         Last 4 digits of account number -               -        -   $                 $
           Priority Creditor's Name

                                                                         When was the debt incurred?
           Number           street
                                                                         As of the date you file, the claim is: Check all that apply.

                                                                         U   Contingent
           City                                Stale   ZIP Code          U   Unliquidated
                                                                         U   Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 Only                                          Type of PRIORITY unsecured claim:
           U      Debtor 2 only
                                                                         U   Domestic support obligations
           U      Debtor I and Debtor 2 only
                                                                         U   Taxes and certain other debts you owe the government
           U      At least one of the debtors and another
                                                                         U   Claims for death or personal injury while you were
                                                                             intoxicated
           U      Check if this claim is for a community debt
                                                                         U   Other. Specify_____________________

           Is the claim subject to offset?
           UNO
           UYes


                                                                         Last4 digits of account number - - - -                       $             __ $_______
                    Creditor's Name

                                                                         When was the debt incurred?
           Number            Street
                                                                         As of the date you file, the claim Is: Check all that apply.

                                                                         U   Contingent
           City                                Slate   ZIP Code          U   Unliquidated
                                                                         U   Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 only                                          Type of PRIORITY unsecured claim:
           U      Debtor 2 only
                                                                         U   Domestic support obligations
           U      Debtor 1 and Debtor 2 only
                                                                         U   Taxes and certain other debts you owe the government
           U      At least one of the debtors and another
                                                                         U   Claims for death or personal injury while you were
                                                                             intoxicated
           U      Check if this claim is for a community debt
                                                                         U   Ott,er. specify_____________________

           Is the claim subject to offset?
           UN0
           Uves


                                                                         Last 4 digits of account number
           Priority Creditor's Name

                                                                         When was the debt incurred?
           Number
                                                                         As of the date you file, the claim is: Check all that apply.

                                                                         U   Contingent
           City                                State    ZIP Code         U   Unliquidated
                                                                         U   Disputed
           Who incurred the debt? Check one.
           U      Debtor 1 only                                          Type of PRIORITY unsecured claim:
           U      Debtor 2 only
                                                                         U   Domestic support obligations
           U      Debtor 1 and Debtor 2 only
                                                                         U   Taxes and certain other debts you owe the government
           U      At least one of the debtors and another
                                                                         U   Claims for death or personal injury while you were
                                                                             intoxicated
           U      Check if this claim is for a community debt
                                                                         U   Other. Specify_____________________

           is the claim subject to offset?
           UNo
           l'Yes


    Official Form 1 O6EIF                                      Schedule ElF: CreditorsHave Unsecured Claims                                                        page - of -
FiledDebtor
      05/01/19
            1 Debora Leigh Miller-Zuranich                                              Case 19-21640              Case number           1 9BK21 640CDJ                                 Doc 31
                        Ftet Name       Mddte Name             Laat Name


                       List All of Your NONPRIORITY Unsecured Claims

        Do any creditors have nonpnority unsecured claims against you?
        U   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
        U   Yes

       List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
        nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
        included in Part 1. If more than one creditor holds a particular claim, listthe other creditors in Part 3.If you have more than three nonprionty unsecured
        claims Jill out the Continuation Page of Part 2.

                                                                                                                                                                          Total claim

                                                                                             Last 4 digIts of account number
         Nonpfionty, Credito?s Name                                                                                                                                   $                     I
                                                                                             When was the debt incurred?
          Number             Street


         city                                               State          ZIP   code        As of the date you file, the claim is: Check all that apply.

                                                                                             U    Contingent
         Who incurred the debt? Check one.                                                   U    Unhiquidated
          U       Debtor 1 only                                                              U    Disputed
          U       Debtor 2 only
          U       Debtor I and Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
          U       At least one of the debtors and another                                    U    Student loans

          U       Check if this claim is for a community debt                                U    Obligations arising out of a separation agreement or divorce
                                                                                                  that you did not report as priority claims
          Is the claim subject to offset?                                                    U    Debts to pension or profit-sharing plans, and other similar debts
          U       No                                                                         U    Other. Specify
          DYes

                                                                                             Last 4 digits of account number - - - -
          Nonprtority, Credito?e Name                                                        When was the debt incurred?


          Number             Street
                                                                                             As of the date you file, the claim is: Check all that apply.
          Clt.                                              State          ZIP   Code
                                                                                             U    Contingent
          Who incurred the debt? Check one.                                                  U    Unhiquidated

          U       Debtor 1 only
                                                                                             U    Disputed

          U       Debtor 2 only
                                                                                             Type of NONPRIORITY unsecured claim:
          U       Debtor I and Debtor 2 only
          U       At least one of the debtors and another                                    U    Student loans
                                                                                             U    Obligations arising out of a separation agreement or divorce
          U       Check if this claim is for a community debt                                     that you did not report as priority claims
          lathe claim subject to offset?                                                      U   Debts to pension or profit-sharing plans, and other similar debts

          U       No
                                                                                              U   Other. Specify_______________________________

          Dyes

                                                                                              Last 4 digIts of account number             -     - -
          NOrrpriOnty Credito?s Name                                                                                                                                  $
                                                                                             When was the debt incurred?

                             Street

                                                                                             As of the date you file, the claim Is: Check all that apply.
          Ci ty                                             State          ZIP Code
                                                                                              U   Contingent
          Who Incurred the debt? Check one.
                                                                                              U   Unliquidated
          U       Debtor 1 only
                                                                                              U   Disputed
          U       Debtor 2 only
          U       Debtor 1 and Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
          U       At least one of the debtors and another
                                                                                              U   Student loans
          U       Check If this claim is for a community debt                                 U   Obligations arising out of a separation agreement or divorce
                                                                                                  that you did not report as priority claims
          is the claim subject to offset?
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
          U       No
                                                                                              U   Other. Specify_____________________________
          D yes




    Official Form 106E!F                                            Schedule EIP: Creditoraf Have Unsecured Claims                                                              page_of_
FiledDebtor
      05/01/19
            1 Debora Leigh Miller-Zuranich                                              Case 19-21640             Case number          1 9-BK-21 640-CDJ                     Doc 31
                       First   Name      Middle Name          l.ast Name


                      Your NONPRIORITY Unsecured Claims - Continuation Page


     After listing any entries on this page, number them beginning with 44 followed by 4 5, and so forth                                                               Total claim



                                                                                               Last 4 digits of account number - - - -
          Nonprionty Creditors Name
                                                                                               When was the debt incurred?

          Number                Street
                                                                                               As of the date you file, the claim is: Check all that apply.

          City                                             State           ZIP   Code          U   Contingent
                                                                                               U   Unliquidated
          Who incurred the debt? Check one.                                                    U   Disputed
          U      Debtor 1 only
          U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only                                                    U   Student loans
          U      At least one of the debtors and another                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
          U      Check if this claim is for a community debt
                                                                                               U   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                      U   Other. SpeCify__________________________
                 No
          U      Yes




                                                                                               Last 4 digIts of account number - - -
          Nonpriority Creditor's Name
                                                                                               When was the debt incurred?

          Number
                                                                                               As of the date you file, the claim is: Check all that apply.

          City                                             State           ZIP   Code          U   Contingent
                                                                                               U   Unliquidated
          Who incurred the debt? Check one.                                                    U   Disputed
          U      Debtor I only
          U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only
                                                                                               U   Student loans
          U      At least one of the debtors and another                                       U   Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
          U      Check if this claim Is for a community debt
                                                                                               U   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                      U   Other. Specify_________________________
          UN0
          UYes



                                                                                               Last 4 digits of account number             -     - -
          Nonpnority Creditor's Name
                                                                                               When was the debt Incurred?

                                Street
                                                                                               As of the date you file, the claim Is: Check all that apply.

          City                                             State           ZIP   Code          U   Contingent
                                                                                               U    Unhiquidated
          Who Incurred the debt? Check one.                                                    U    Disputed
          U      Debtor I only
          U      Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
          U      Debtor 1 and Debtor 2 only                                                    U    Student loans
          U      At least one of the debtors and another
                                                                                               U   Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
           U     Check If this claim is for a community debt
                                                                                               U   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                      U   Other. Specify________________________
           UNo
           UYes




    Official Form I O6EIF                                          Schedule ElF: Creditors IJo Have Unsecured Claims                                                   page - of -
FiledDebtor
      05/01/19
            I Debora Leigh Miller-Zuranich                                       Case 19-21640            Case number (ffJ    1 9BK21 640CDJ                        Doc 31
                      Filet Name     Madle Name           Last Name



                     List Others to Be Notified About a Debt That You Already Listed

     5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For
        example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
        2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts I or 2, list the
        additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                                                                                   On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                   Line        of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
                            Street
            Number                                                                                               U   Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                   Last 4 digits of account number    - - - -
            City                                  State               ZIP Code


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                    Line       of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
            Number          StFt
                                                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                        _____Last 4 digits of account number
            City                                  State               ZIP Code


                                                                                    On which entry In Part I or Part 2 did you list the original creditor?
            Name

                                                                                    Line       of (Check one):   U   Part I: Creditors with Priority Unsecured Claims
            Number          Sbet
                                                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims


        _     y                                   State               ZIP Code
                                                                                    Last 4 digits of account number - - - -

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                    Line       of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
            Number          Street
                                                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims


            City                                  State               ZIP Code
                                                                                    Last 4 digits of account number
                                                                                                                      - - - -
                                                                                    On which entry in Part I or Part 2 did you list the original creditor?

                                                                                    Line       of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
            Number          Street
                                                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last4digitsofaccountnumber_ - - -
            City                                  State               ZIP Code

                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                    Line - of (Check one):       U   Part I: Creditors with Priority Unsecured Claims
            Number          Street
                                                                                                                 U   Part 2: Creditors with Nonpriority Unsecured
                                                                                    Claims

                                                                                    Last 4 digits of account number        -
            City                                  State               ZIPCode


                                                                                    On which entry in Part I or Part 2 did you list the original creditor?
            Name

                                                                                    Line       of (Check one):   U   Part 1: Creditors with Priority Unsecured Claims
            Number          Street
                                                                                                                 U   Part 2: Creditors with Nonprionty Unsecured
                                                                                    Claims

            City                                  Slate               ZIP Code
                                                                                    Last 4 digits of account number - - - -


    Official Form I06EIF                                   Schedule ElF: Creditors9lo Have Unsecured Claims                                                  pageof_
FiledDebtor
      05/01/19
            1 Debora Leigh Mifler-Zuranich                                   Case 19-21640              Case number    1 9BK21 640-CDJ                  Doc 31
                       First Name      Media Name         Last Name



    •FT            Add the Amounts for Each Type of Unsecured Claim



        6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
            Add the amounts for each type of unsecured claim.




                                                                                                   Total claim



                        6a. Domestic support obligations                                 6a.
        Total claims                                                                               $_____________________
    I   from Parti
                         6b. Taxes and certain other debts you owe the
                             government
                                                                                                   $____________________

                              Claims for death or personal injury while you were
                              intoxicated                                                6c.
                                                                                                   $_____________________

                         Sd. Other. Add all other pnoñty unsecured claims.
                             Write that amount here.                                     6d.   + $_____________________


                         6e. Total. Add lines 6a through Sd.                             60.




                                                                                                   Total claim


                         6f. Student loans                                               6f.
        Total claims                                                                                $_____________________
        from Part 2
                         6g. Obligations arising out of a separation agreement
                             or divorce that you did not report as priority
                             claims                                         1                       $_____________________

                               Debts to pension or profit.sharing plans, and other
                               similar debts                                             Gh.
                                                                                                   $___________________

                               Other. Add all other nonpriority unsecured claims.
                               Write that amount here.                                   6i.   +    $_____________________



                             Total. Add lines 6f through 6i.                             6].
                                                                                                    $________




        Official Form 106E/F                                   Schedule ElF: Creditors     Have Unsecured Claims                                   page - of
Filed 05/01/19                                                            Case 19-21640                                                                          Doc 31



     Debtor               Deborah Leigh Miller-Zuranich
                          FiretName                Middle Name            Last Name

     Debtor 2
     (Spouse if filing)   First Name               Middle Name            last Name


     United States Bankruptcy court for the:   Eastern District of California
     case number           1 9BK21 640CDJ
      (If known)                                                                                                                               U Check if this is an
                                                                                                                                                  amended filing



    Official Form I 06G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                   ivi

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more apace is needed, copy the additional page, full it out number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


          Do you have any executory contracts or unexpired leases
          [ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Li    Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIR: Property (Official Form I OSAIB).

         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
         example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
         unexpired leases.



          Person or company with whom you have the contract or lease                                 State what the contract or lease is for




           City                                State     ZIP Code




           City                                State      ZIP Code


     Official Form 1 06G                               Schedule G: Executory Contruift        Unexpired Leases                                       page 1 of -
Filed 05/01/19                                                         Case 19-21640                                                                   Doc 31
    Debtor 1       Deborah Leigh Miller-Zuranich                                              Case number   (IalmIn)   1 9-BK-21 640-CDJ
                   Rret Name     Mdlo Name               Laat Name




                   Additional Page if You Have More Contracts or Leases

         Person or company with whom you have the contract or lease                        What the contract or lease is for



          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code


     2j________

          Name


          Number        Street


          City                               State      ZIP Code




          Name


          Number        Street


          City                               State      ZIP Code



   Offiaal Form 106G                                 Schedule G: Executory Contra9and Unexpired Leases                                     page - of
Filed 05/01/19                                                                    Case 19-21640                                                                         Doc 31


     Debtor 1           Debora Leigh Miller-Zuranich
                         First Name                      Middle Name               Last Name

     Debtor 2
     (Spouse, if filing) First Name                      Middle Name               Last Name

     United States Bankruptcy Court for the:        Eastern District of California
     Case number          1 9BK21 640CDJ
     (If known)
                                                                                                                                                      u Check if this is an
                                                                                                                                                         amended filing

    Official Form I 06H
    Schedule H: Your Codebtors                                                                                                                                       12/15

    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two mamed people
    are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
    and number the entries in the boxes on the left. Attach the Mditional Page to this page. On the top of any Mditlonal Pages, wrIte your name and
    case number (if known). Answer every question.

           Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                No
           U    Yes
           Within the last 8 years, have you lived in a community property state or territory? (Community pmperty states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           U    No. Go to line 3.
           51   Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                UN0
                U    Yes. In which community state or territory did you live?         California            . Fill in the name and current address of that person.


                      Jess Zuranich
                      Name of your spouse, former spouse, or legal equivalent

                      9369 Newington Way
                      Number            Street

                      Elk Grove                                        CA                      95758
                      City                                             State                     ZIP Code

           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor If your spouse is filing with you. List the person
           shown In line 2 agaIn as a codebtor only if that person Is a guarantor or cosigner. Make sure you have listed the creditor on
           ScheduleD ( Official Form IOSD), Schedule EF (Official Form I06EIF), or Schedule C (Official Form 106G). Use ScheduleD,
            Schedule E/F or Schedule C to fill out Column 2.

            Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                                    Check all schedules that apply:
     3.1
             Name
                                                                                                                     U    Schedule D, line -
                                                                                                                     I]   Schedule ElF, line
             Number            Street
                                                                                                                     U    Schedule G, line -


     3.2
             Name
                                                                                                                     U    Schedule D, line -
                                                                                                                     U    Schedule E/F, tine
                               Street
                                                                                                                     U    Schedule C, line -



     3.3
                                                                                                                    O     Schedule 0, line -
                                                                                                                    U     Schedule E/F, line
             Number            Street                                                                               U     Schedule G. iirie_




    Official Form 1 06H                                                         Schedule H:3,r Codebtors                                                   page 1 of
Filed 05/01/19                                                     Case 19-21640                                                           Doc 31
    Debtor i        Debora Leigh Miller-Zuranich                                         Case number Uflmoamt   1 9BK21 640CDJ
                    Fret Name       Middle Name   Laat Name




                    Additional Page to List More Codebtors

         Column 1: Your codebtor                                                              Column 2: The creditor to Whom you owe the debt

                                                                                               Check all schedules that apply:


           Name
                                                                                                U Schedule D, line ______
                                                                                                U Schedule E/F, line
           Number         Street                                                                U Schedule G, line

          City                                         State                 ZIP Code



           Name
                                                                                                U Schedule D. line
                                                                                                U Schedule ElF, line
           Number         Stt                                                                   U Schedule G, line

           City                                        State                 ZIP Code

    3.

           Name
                                                                                                U Schedule D, line
                                                                                                U Schedule ElF, line
           Number         Street                                                                U Schedule G. line

          City                                         State                 ZIP Code



           Name
                                                                                                U Schedule D, line
                                                                                                0 Schedule ElF, line
          Number          Street                                                                U Schedule G, line

          City                                         State                 ZIP Code



           Name                 -
                                                                                                U Schedule D, line
                                                                                                U Schedule E/F, line
           Number         stt                                                                   U Schedule G, line

          City                                         State                 ZIP Code



          Name
                                                                                                U Schedule D. line
                                                                                                U Schedule ElF, line
          Number          stt                                                                   U Schedule G, line

          City                                         State                 ZIP Code



          Name
                                                                                                U Schedule D. line                        -



                                                                                                U Schedule ElF, line
           Number         Street                                                                U Schedule C, line

          City                                         State                 ZIP Code



           Name
                                                                                                U Schedule D, line ______
                                                                                                U Schedule E/F, line
           Number         Street                                                                U Schedule C, line

          City                                         State                 ZIP Code




   Official Form 106H                                          Schedule H:YorCodebtors                                           page_of_
Filed 05/01/19                                                        Case 19-21640                                                                                       Doc 31



     Debtor 1              Debora Leigh Miller-Zuranich
                          FWst Name               Middle Name          Last Name

     Debtor 2
     (Spouse, if flhng)   Fast Name               Middle Name          Last Name


     United States Bankruptcy Court for the:   Eastern District of California
     Case number           I 9BK 21 64OCDJ                                                                         Check if this is:
      (If Known)
                                                                                                                   U An amended filing
                                                                                                                   U A supplement showing postpetition chapter 13
                                                                                                                     income as of the following date:
    Official Form 1061                                                                                                 MM I 00/ VYVY

    Schedule I: Your Income                                                                                                                                         12115

    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing Jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, wrIte your name and case number (if known). Answer every question.


                          Describe Employment


     1. Fill in your employment
        information.                                                         Debtor I                                                Debtor 2 or non filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional            Employment status          lid    Employed                                           M    Employed
        employers.                                                         U      Not employed                                       U    Not employed

        Include part-time, seasonal, or
        self-employed work.
                                                Occupation               Admin Assistant                                         Supervisor
        Occupation may include student
        or homemaker, if it applies.
                                                Employer's name          State Farm Insurance                                    System Payers

                                                Employer's address       1225 Solano Ave. Suite A                                1570 Brook Hollow Dr.
                                                                           Number Street                                         Number Street




                                                                         Albany                       CA                         Santa Ana                CA
                                                                           City                  State     ZIP Code              City                    State   ZIP Code

                                                How long employed there?      5

                          Give Details About Monthly Income

        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
        spouse unless you are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form.

                                                                                                               For Debtor 1      For Debtor 2or
                                                                                                                                 non-filing spouse
     2. List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.              2.
                                                                                                           $          3,244.00        $        3,106.00
     3. Estimate and list monthly overtime pay.                                                        + $__________             +    $___________


         Calculate gross income.Add Iine2+line 3.                                                4.        $      3,244.00            $      3,106.00



    Official Form 1081                                               Schedule I: Your Income                                                                     page 1
                                                                                   - 751, -
Filed 05/01/19                                                                              Case 19-21640                                                                                        Doc 31
    Debtor I          Debora Leigh Miller-Zuranich                                                                                     Case number            1 9BK21 640CDJ
                      Rrat Name          Md1e Name                 LaM Name



                                                                                                                                   For Debtor I               For Debtor 2 or
                                                                                                                                                         ..flOnfihinç3 use

        Copyline 4 here...............................................................................................+ 4.         $          3,244.00          $       3,106.00

     5. List all payroll deductions:

               Tax, Medicare, and Social Security deductions                                                           55.         $              450.46        $         744.78
               Mandatory contributions for retirement plans                                                                        $___________                 $
               Voluntary contributions for retirement plans                                                                        $____________                $
               Required repayments of retirement fund loans                                                                        $___________                 $
               Insurance                                                                                                           $____________                $
               Domestic support obligations                                                                                        $___________                 $

               Union dues                                                                                              59.         41                           $

               Other deductions. Specify:                                                                              5h. +$__________

      6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e .i-5f + 5g + 5h.                                  6.         $              450.46        $          744.78

      7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                            7.         $           2,793.54 $                2,361 .34

     S. List all other income regularly received:
         Ba. Net income from rental property and from operating a business,
             profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
                                                                                                                                   $                            $_____________
               monthly net income.                                                                                     8a.
          Sb. Interest and dividends                                                                                   Sb.         $____________                $_____________
         8c. Family support payments that you, a non-filing spouse, or a dependent
               regularly receive
               Include alimony, spousal support, child support, maintenance, divorce
               settiement, and property settlement.                                                                    Sc.
                                                                                                                                   $                            $_____________

         ad. Unemployment compensation                                                                                 ad.         $                            $____________
          Be. Social Security                                                                                          Be.         $___________                 $____________
               Other government assistance that you regularly receive
               Include cash assistance and the value (if known) of any non-cash assistance
               that you receive, such as food stamps (benefits under the Supplemental
               Nutrition Assistance Program) or housing subsidies.
               Specify:                                                                                                Sf. $                                    $___________

               Pension or retirement income                                                                            89.         $                            $_____________

               Other monthly income. Specify                                                                           8h. + $___________                     + $____________

         Add all other income. Add lines 8a + Sb + 8c + Sd + Be + Sf +8g + 8h.                                          9.     1   $_I L_$_I
        Calculate monthly income. Add line 7 + line 9.
                                                                                                                                   $_2 793 5.1 +                $_2,361.3L. I_5,154.8
                                                                                                                                                                         1 r
                                                                                                                                              ,      .
        Add the entries in line 10 for Debtor I and Debtor 2 or non-filing spouse.                                       10.
                                                                                                                                                          1
        State all other regular contributions to the expenses that you list in Schedule J.
        Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
        friends or relatives.
         Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
         Specify:                                                                                                                                                               11.+ $__________

        Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
        Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                      12.
                                                                                                                                                                                      Combined
                                                                                                                                                                                      monthly income
          Do you expect an Increase or decrease within the year after you file this form?
          C'   No.
          U    Yes. Explain:        I
    Official Form 1061                                                                   Schedule I: Your Income                                                                        page 2
                                                                                                      -9Q-
Filed 05/01/19                                                             Case 19-21640                                                                               Doc 31



     Debtor 1            Debora Leigh Miller-Zuranich                                                       Check if this is:
                        Fimt Name                 Middle Name               Last Name

     Debtor 2                                                                                               U An amended filing
     (Spouee, if filing) Feet Name                Middle Name               Lent Name
                                                                                                            U A supplement showing postpetition chapter 13
     United States Bankruptcy Court for the:   Eastern District of California                                  expenses as of the following date:
     Case number        1 9BK21 640CDJ                                                                          MM I DD/ YYYY
      (If known)




    Official Form I 06J
    Schedule J: Your Expenses                                                                                                                                    12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.

                        Describe Your Household

    1 Is this a joint case?

            No. Gotoline2.
       LI   Yes. Does Debtor 2 lIve In a separate household?

                        No
                    U   Yes. Debtor 2 must file Official Form 106.1-2. Expenses for Separate Household of Debtox 2.

       Do you have dependents?                   UNo                                     Dependent's relationship to                  Dependent's      Does dependent live
       Do not list Debtor I and                  LW Yes. Fill out this information for   Debtor I or Debtor 2                         ego              with you?
       Debtor 2.                                      each dependent
                                                                                                                                                       UNO
       Do not state the dependents'                                                      Son                                          17
                                                                                                                                                       LYes
       names.

                                                                                         Daughter                                     16               U No
                                                                                                                                                       EYes

                                                                                                                                                       U No
                                                                                                                                                       U Yes
                                                                                                                                                       UNo
                                                                                                                                                       UYes
                                                                                                                                                       UNO
                                                                                                                                                       UYes
       Do your expenses include
                                                 L'   No
       expenses of people other than
       yourself and your dependents?             El   Yes


   ITW               Estimate Your Ongoing Monthly Expenses

    Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
    expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
    applicable date.
    Include expenses paid for with non-cash government assistance If you know the value of
    such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                  Your expenses

        The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                                        1,911.39
                                                                                                                                           $______________________
        any rent for the ground or lot.                                                                                         4.

         If not included in line 4:
                   Real estate taxes                                                                                            4a.        $____________________

                   Property, homeowner's, or renter's insurance                                                                 4b.        $______________________

                   Home maintenance, repair, and upkeep expenses                                                                4c.        $______________________

                   Homeowner's association or condominium dues                                                                  4d.        $______________________


   Official Form 106J                                               Schedule J: Your Expenses                                                                 page 1
Filed 05/01/19                                                           Case 19-21640                                                                     Doc 31

    Debtor 1         Debora Leigh Miller-Zuranich                                                  Case number (VImam)   1 9BK21 640CDJ
                     First Name     Middle Name        Last Name




                                                                                                                                Your expenses


     5. Additional mortgage payments for your residence, such as home equity loans                                       5.

     6. Utilities:
          68.   Electricity, heat, natural gas                                                                           Se.    $               330.00
                Water, sewer, garbage collection                                                                         Gb.    $               205.00
                Telephone, cell phone, Internet, satellite, and cable services                                           Sc.    $               495.00
                Other. Specify:                                                                         .                       $____________________

     7. Food and housekeeping supplies                                                                                   7.     $   _1,000.00
     8. Childcare and children's education costs                                                                                $_____________________
          Clothing, laundry, and dry cleaning                                                                            9.     $               150.00
    10.   Personal care products and services                                                                            10.    $ _200.00
    11.   Medical and dental expenses                                                                                    11.    $___________________


                                                                                                                                    _500 _ 00
    12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                                $
        Do not include car payments.                                                                                     12.

    13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                             13.    $                50.00
    14.   Charitable contributions and religious donations                                                               14.    $                10.00
    15.   Insurance.
          Do not include insurance deducted from your pay or included in lines 4 or 20.

          ISa. Life insurance                                                                                            iSa.   $_______________________
          15b. Health insurance                                                                                          15b.   $_627.12
          15c. Vehicle insurance                                                                                                $               190.00
                Other insurance. Specify:                                                                                lSd.   $______________________


   16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
          Specify:                                                                                                       16.    $____________________

    17. Installment or lease payments:

                Car payments for Vehicle I                                                                               ha. $______________________

                Car payments for Vehicle 2                                                                               17b. $____________________

          17G. Other. Specify:                                                                                           17c. $______________________

          lid. Other. Specify:                                                                                           17d. $_____________________

    18. Your payments of alimony, maintenance, and support that you did not report as deducted from
         your pay on line 5, Schedule I, Your Income (Official Form 1061).

    19. Other payments you make to support others who do not live with you.
          Specify:                                                                                                        19. $_____________________

    20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

                Mortgages on other property                                                                              20a. $_____________________

                Real estate taxes                                                                                        20b. $_____________________

                Property, homeowner's, or renter's insurance                                                             20c. $______________________

                Maintenance, repair, and upkeep expenses                                                                 20d. $_____________________

                Homeowner's association or condominium dues --                       -         .                         20e. $__________________



   Official Form 1 06J                                             Schedule J: Your Expenses                                                      page 2

                                                                                 -       -
Filed 05/01/19                                                           Case 19-21640                                                                   Doc 31

    Debtor I         Debora Leigh Miller-Zuranich                                                   Case number (1as)   1 9BK21 640CDJ
                     First Name    Mdle Name           Last Name




   21. Other. Specify:                                                                                                  21. +$___________________



   22.   Calculate your monthly expenses.

                Add lines 4 through 21.                                                                                     $

                Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form I 06J-2                             $

                Add line 22a and 22b. The result is your monthly expenses.




    23. Calculate your monthly net income.

                Copy line 12 (your combined monthly income) from Schedule I.                                        23a.        $_____________________

                Copy your monthly expenses from line 22c above.


                Subtract your monthly expenses from your monthly income.
                The result is your monthly net income.                                                              :
                                                                                                                    ::
                                                                                                                        :




    24. Do you expect an increase or decrease in your expenses within the year after you file this term?

         For example, do you expect to finish paying for your car loan within the year or do you expect your
         mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

             iNo.
         L    Yes.     Explain here:




   Official Form 1 06.J                                            Schedule J: Your Expenses                                                    page 3
Filed 05/01/19                                                            Case 19-21640                                                                                   Doc 31



   Debtor 1            Debora Leigh Miller-Zuranich
                        Firaf Name                Middle Name          Last Name

   Debtor 2
   (Spouse, if filing) First Name                 Middle Name          Last Name


                                       Eastern District of California
   United States Bankruptcy court for the:

   Case number           1 9BK21 640-CDJ
   (If known) -
                                                                                                                                                       Li   Check if this is an
                                                                                                                                                            amended filing



     Official Form I O6Dec
     Declaration About an Individual Debtor's Schedules                                                                                                               12/15

     If two married people are filing together, both are equally responsible for supplying correct information.

     You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
     obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
     years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                         Sign Below



           Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

              '   No
           Li     Yes. Name of                                                                     Attach Bankruptcy Petition Preparer's Notice, Decleretion, and

                                                                                                   Signature (Official Form 119).




           Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
           that they are true and correct.




                   IMP"i,                     I                 I          Signature of Debtor 2


             Data      0413012019                                          Date
                    MM/ DD           I YVYV                                        MM! DO I   VYVY




     Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Filed 05/01/19                                                             Case 19-21640                                                                   Doc 31



      Debtor I           Debora Leigh Miller-Zuranich
                           First Name               Mstste Name              Last Name

      Debtor 2
      (Spouse, if filing) First Name                Mstd)e Name              Last Name


      United States Bankruptcy Courtforthe:      Northern District of California
      Case number           1 9-8K21 640CDJ
      (If known)                                                                                                                        U Check if this is an
                                                                                                                                           amended filing




    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                   4116

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.


    •i                Give Details About Your Marital Status and Where You Lived Before


          What is your current marital status?

           lid Married
           U Not married

          During the last 3 years, have you lived anywhere other than where you live now?

           1th   No
           U     Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                   Debtor I                                            Dates Debtor I Debtor 2                                               Dates Debtor 2
                                                                       lived there                                                           lived there


                                                                                           U   Same as Debtor    1                          U   Same as Debtor 1

                    9369 Newington Way                                From                                                                      From
                    Number              Street                                                 Number Street
                                                                      To                                                                        To


                      Elk Grove                   CA 95758
                    City                          State ZIP Code                               City                  State ZIP Code

                                                                                           U   Same as Debtor I                             U   Same as Debtor I

                                                                      From                                                                      From
                    Number              Street                                                 Number Street
                                                                      To                                                                        To




                    City                          State ZIP Code                               City                  State   ZIP Code


           Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
           states and temtcries include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           U     No
           U     Yes. Make sure you flU out Schedule H: Your Codebtors (Official Form 106H).




    •FTiP. Explain the Sources of Your Income

   Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1
Filed 05/01/19                                                               Case 19-21640                                                                                Doc 31

    Debtor I        Debora Leigh Miller-Zuranich                                                               Case number (ff*noas)   1 9-BK-21 640-CDJ
                    Fst Name        MNaIe Name          Last Name




      4.   Did you have any income from employment or from operatin g a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
           U   Yes. Fill in the details.

                                                             [Debtor I
                                                                                                                        I1bt0r2
                                                               Sources of income               Gross Income              Sources of Income           Gross income
                                                               Check all that apply.           (before deductions and    Check all that apply.       (before deductions and
                                                                                               exclusions)                                           exclusions)

                From January 1 of current year until           U    wages, commissions,                                  U    wages, commissions,
                                                                    bonuses, tips              $                              bonuses, tips          $_______________
                the date you filed for bankruptcy:
                                                               U    Operating a business                                 U    Operating a business


                For last calendar year:                        U    wages, commissIons,                                  0    Wages, commissions,
                                                                    bonuses, tips              $                              bonuses, tips          $_________________
                (January 1 to December31,                      U Operating a business                                    U Operating a business
                                                 YyYY



                For the calendar year before that:
                                                               I]   wages, commissions,                                  U    wages, commissions,
                                                                    bonuses, tips                                             bonuses, tips
                                                                                               $                                                     $_________________
                (January 1 to December31,                      U    Operating a business                                 U    Operating a business
                                                 YvvY



    • 5.   Did you receive any other income during this year or the two previous calendar years?
           Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
           unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
           gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

           List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           U   No
           (' Yes. Fill in the details.

                                                               Debtor   I                                               IL_Debtor 2
                                                                                                                                                                              1
                                                               Sources of income               Gross income from           Sources of income         Gross income from
                                                               Describe below,                 each source                 Describe below,           each source
                                                                                               (before deductions and                                (before deductions and
                                                                                               exclusions)                                           exclusions )


                                                              30 Merlin Ct rent $ 3100.00                               ___________________
                 From January 1 of current year until                                                                                                $_________________
                 the date you filed for bankruptcy:           TahoeCondorent $_2,065.00
                                                                                                                                                     $_______________
                                                                                           $                                                         S


                 For last calendar year:

                 (January 1 to December 31,                                                $                                                         $
                                                 yyyy
                                                                                           $



                 For the calendar year before that:                                        $_________________                                        $
                 (January Ito December 31,                                                 $_________________                                        $
                                                 YYYv
                                                                                                                                                     $




    Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
Filed 05/01/19                                                                 Case 19-21640                                                                    Doc 31

    Debtor 1      Debora Leigh Mifler-Zuranich                                                            Case number (iikrmm)   19BK21640CDJ
                   First Name        Mddle Name               Last Name




                  List Certain Payments You Made Before You Filed for Bankruptcy



     S. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

         hd    No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "incurred by an individual pnmanly for a personal, family, or household purpose."
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425 or more?

                   U    No. Go to line 7.

                   U    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                   * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

         U     Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                        No. Go to line 7.

                   U    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                              Dates of      Total amount paid        Amount you tiII owo   Was this payn ent for...
                                                                              payment



                           Creditor's Name
                                                                                                                                           U Mortgage
                                                                                                                                           UCar

                           Number Street                                                                                                   U creriitcarci
                                                                                                                                           U Loan repayment
                                                                                                                                           U Suppliers or vendors
                           City                   State            ZIP Code                                                                U Other


                                                                                                                                           U Mortgage
                           Creditors Name
                                                                                                                                           U Car
                           Number Street                                                                                                   U Credit card
                                                                                                                                           U Loan repayment
                                                                                                                                           U Suppliers or vendors
                           City                   State            ZIP Code
                                                                                                                                           U Other



                                                                                                                                           U Mortgage
                           Creditors Name
                                                                                                                                           U Car
                           Number Street                                                                                                   U Credit card
                                                                                                                                           U Loan repayment
                                                                                                                                           U Suppliers or vendors
                           City                   State            ZIP Code
                                                                                                                                           U Other



    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 3
Filed 05/01/19                                                         Case 19-21640                                                                            Doc 31

    Debtor I        Debora Leigh Miller-Zuranich                                                    Case number nown)   1 9-BK-21 640CDJ
                       FietName    MthaNama            LautName




         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
         corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
         agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
         such as child support and alimony.

               No
         U     Yes. List all payments to an insider.
                                                                      Dates of      Total amount       Amount you still Reason for this payment
                                                                      payment       paid               owe



                Insiders Name



                Number Street




                City                           State   ZIP Code




                Insiders Name


                Number Street




                City                           State   ZIP Code


         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
         an insider?
         include payments on debts guaranteed or cosigned by an insider.

               No
          U    Yes. List all payments that benefited an insider.

                                                                     Datesof         Totalamount       Amountyoustill ReasonforthIspayment
                                                                     payment         paId              owe             ,.,. ...



                 Insideis Name



                Number Street




                City                           State   ZIP Code




                 insider's Name



                 Number Street




    Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 4
Filed 05/01/19                                                                        Case 19-21640                                                                             Doc 31

    Debtor 1            Debora Leigh Miller-Zuranich                                                                 Case number (ffknsas)    19-BK-21640-CDJ
                        FirSt Name         MldøIo Nears            Last Name




     IFT                Identify Legal Actions, Reposseaslons, and Foreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
         and contract disputes.

               '   No
         U         Yes. Fill in the details.
                                                                          Natum of the case                    Court or agency                                  Status of the case


                    Case title                                                                                Court Name
                                                                                                                                                                U Pending
                                                                                                                                                                U   On appeal

                                                                                                              Number     Street                                 U   Concluded

                    Case number
                                                                                                              City                    State     ZIP Code




                    Case title                                                                                Court Name
                                                                                                                                                                U   Pending
                                                                                                                                                                U   On appeal
                                                                                                              Number     Street                                 U   Concluded

                    Case number



         WithIn 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fitl in the details below.

         MNo. Gotolinell.
         U Yes. Fill in the information below.

                                                                                    Describe the property                                        Date      Value of the property



                         Creditnr'a Name



                         Number Street                                              Exlaln what happened

                                                                                    U   Property was repossessed.
                                                                                    U   Property was foreclosed.
                                                                                    U   Property was garnished.
                         City                             State   ZIP Code          U    Property was attached, seized, or levied.

                                                                                    Describe the property                                        Date       Value of the property



                                                                                                                                                            $
                         Creditor's



                         Number Street
                                                                                    ExplaIn what happened

                                                                                    U    Property was repossessed.
                                                                                    U    Property was foreclosed.

                         City                             State ZIP Code
                                                                                    U    Property was garnished.
                                                                                    U    Property was attached, seized, or levied.



    Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5


                                                                                                  R.
Filed 05/01/19                                                                      Case 19-21640                                                                               Doc 31

    Debtor I           Debora Leigh MiIIer-Zuranich                                                             Case number   (if Immm)   1 9-BK 21 640CDJ
                       Fod Name       Yddla Name             leatName




         Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?

               ' No
         U      Yes. Fill in the details.

                                                                        Describe the action the creditor took                               Date action      Amount
                                                                                                                                            was taken
                Ciuditor's Name


                Number Street




                City                          State   ZIP Code      Last 4 digits of account number. XXXX—           -    -        -


         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
          creditors, a court-appointed receiver, a custodian, or another official?

          UN0
          U Yes

                       List Certain Gifts and Contributions


      13.WlthIn 2 years before you flied for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                No
          U     Yes. Fill in the details for each gift.


                 Gifts with a total value of more than $600         Describe the gifts                                                      Dates you gave        Value
                 per person                                                                                                                 the gifts



                                                                                                                                                              $
                Person to Whom You Gave the Gift


                                                                                                                                                              $


                Number Street


                City                          State   ZIP Code


                Persons relationship to you


                Gifts with a total value of more than $600          Describe the gifts                                                      Dales you gave     Value
                per person                                                                                                                  the gifts


                                                                                                                                                              $
                Person to Whom You Gave the Gift


                                                                                                                                                              $



                Number Street


                City                          State   ZIP Code


                Persons relationship to you


    Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 6



                                                                                            -Q -
Filed 05/01/19                                                                      Case 19-21640                                                                             Doc 31

    Debtor I          Debora Leigh Miller-Zuranich                                                                  Case number (ff)        1 9BK21 64OCDJ
                       Fiat Name      Middle Name               Leat Name




         Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

               No
         U     Yes. Fill in the details for each gift or contribution.

                Gifts or contributions to charities                    Describe what you contributed                                          Date you       Value
                that total more than $600                                                                                                     contributed



                                                                                                                                                             $
               Chantys Name


                                                                                                                                                             $



               Number Street




               City          State        ZIP Code




                        List Certain Losses


         Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
         disaster, or gambling?

               No
          U    Yes. Fill in the details.

                Describe the property you lost and                      Describe any insurance coverage for the loss                          Date of your   Value of property
                how the loss occurred                                                                                                         loss           lost
                                                                                                i
                                                                        Include the amount that nsurance has paid. List pending insurance
                                                                        claims online 33 of Schedule A,B: Prope,fy.


                                                                                                                                                              $




    •FT                List Certain Payments or Transfers

         Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
         you consulted about seeking bankruptcy or preparing a bankruptcy petition?
         Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

               No
          U    Yes. Fill in the details.

                                                                        Description and value of any property transferred                     Date payment or Amount   of payment
                                                                                                                                              transfer was
                Person Who Was Paid                                                                                                           made


                Number Street                                                                                                                                $


                                                                                                                                                             $

                City                        State    ZIP Code



                Email orwebsite address


                Person Who Made the Payment, if Not You



    Official Forn, 107                                 Statement of Financial Affairs for lndMduals Filing for Bankruptcy                                            page 7


                                                                                            -4n-
Filed 05/01/19                                                                      Case 19-21640                                                                                   Doc 31

    Debtor I           Debora Leigh Miller-Zuranich                                                                 Case number   (,nreawnt   1 9BK21 640CDJ
                       FiTatName       Middle Name              Last Name




                                                                        Description and value of any property transferred                         Date payment or    Amount of
                                                                                                                                                  transfer was made payment


                Person Who Was Paid
                                                                                                                                                                    $
                Number Street
                                                                                                                                                                    $



                City                        State    ZIP Code




                Emafi or wubeite address


                Person Who Made the Payment. if Not You


         WithIn 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.

          t' No
          U    Yes. Fill in the details.

                                                                        Description and value of any property transferred                         Date payment or   Amount of payment
                                                                                                                                                  transfer was
                                                                                                                                                  made
                 Person Who Was Paid


                 Number Street
                                                                                                                                                                    $


                                                                                                                                                                    $
                City                        State    ZIPCode                                                                                  I
         Within 2 years before you tiled for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
         transferred in the ordinary course of your business or financIal affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
          Do not include gifts and transfers that you have already listed on this statement.
          M No
          U    Yes. Fill in the details.

                                                                        Description and value of property           Describe any property or payments received          Date transfer
                                                                        transferred                             I
                                                                                                                    or debts paid in exchange                           was made

                Person Who Received Transfer


                Number Street




                City                        State    ZIP Code


                Person's relationship to you


                Person Who Received Tmnsfer


                Number




                City                        Slate    ZIP Code

                Person's relationship to you

    Official Farm 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 8
Filed 05/01/19                                                                           Case 19-21640                                                                        Doc 31

    Debtor I        Debora Leigh Miller-Zuranich                                                                     Case number         1 9BK21 640CDJ
                       FteiName       M',ddte Name                Lust Name




     19. Within 10 years before you filed for bankruptcy, did you transfer any property to a selfsettled trust or similar device of which you
        are a beneficiary? (These are often called assef-pmfection devices.)

               No
         U     Yes. Fill in the details.

                                                                          Description and value of the property transferred                                       Date transfer
                                                                                                                                                                  was made


               Name of trust




                    Ust Certain Financial Accounts, Instruments, Safe Deposit Bozes, and Storage Units

     20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
        closed, sold, moved, or transferred?
         Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions,
         brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
         I ' No
         U Yes. Fill in the details.
                                                                              Last 4 digits of account number   Type of account or       Date account was      Lust balance before
                                                                                                                Instrument               closed, sold, moved, closing or transfer
                                                                                                                                         or transferred

                Name of Financial institution                                             - - -
                                                                                                                U Checking
                Number Street                                                                                   U Savings
                                                                                                                U Money market
                                                                                                                U Brokerage
                City                       State           Code
                                                     ZIP
                                                                                                                U ottier

                                                                                                                U Checking
                Name of Financial Institution
                                                                                                                U Savings
                Number Sbsat                                                                                    U Money market
                                                                                                                U Brokerage
                                                                                                                LI Other_________
                City                        State    ZIP   Coda

     21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
        securities, cash, or other valuables?
         V     No
         LI    Yes. Fill in the details.
                                                                              Who else had access to it?                   Describe the contents                      no you still
                                                                                                                                                                      have it?

                                                                                                                                                                       LINo
                Name of Financial Institution                             Name                                                                                         U Yes

                Number Street                                             Number Street


                                                                          City         State      ZiPCode
                City                       State     ZiP   Code


    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
Filed 05/01/19                                                                    Case 19-21640                                                                             Doc 31

    Debtor I           Debora Leigh Miller-Zuranich                                                                  Case number (iflr.aw,,)   1 9BK21 640CDJ
                       First Name     Midste Name            Last Name




         Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
            ' No
    I     U    Yes. Fill In the details.
                                                                    Who else has or had access to it?                      Describe the contents                     Do you still
                                                                                                                                                                     haveit?

                                                                                                                                                                     ONo
                 Name of Storage Facility                           Name
                                                                                                                                                                     Uyes

                 Number Street                                       Number Street


                                                                     CItyStato ZIP Code

                                            State ZIPCada



                          identify Property You Hold or Control for Someone Else

           Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
           or hold in trust for someone.
           UNo
                Yes. Fill In the details.
                                                                    Where is the property?                                 Describe the property     -           Value; -

                Joseph J. Miller Living Trust                                                                            I Single Family residence
                 Owners Name                                                                                               located in Oakland Hills              $_950,000.00
                                                                         30 Merlin Court - Oakland
                 Number Street
                                                                     549 Lakeshore Blvd. #29                               Condo located on Lake Tahoe
                                                                                                  NV
                                                                   City                           State    Z1PCade




    6=i
                                             State ZiPCode


                         Give Details About Environmental Information

        For the purpose of Part 10, the following definitions apply:
        • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
           hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
           including statutes or regulations controlling the cleanup of these substances, wastes, or material.

        a Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
           utilize it or used to own, operate, or utilize it, including disposal sites.

        is Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
           substance, hazardous material, pollutant, contaminant, or similar term.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

          Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

                No
           U    Yes. Fill in the details.

                                                                    Governmental unit                          Environmental law, If you know it     --.        Date of flotice



                        of site                                    Governmental unit


                Number Street                                      Number Street


                                                                   City                   State ZIP Code



                City                        State ZIPCOde




    Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 10


                                                                                             -'&d-
Filed 05/01/19                                                                         Case 19-21640                                                                                  Doc 31

    Debtor I        Debora Leigh Miller-Zuranich                                                                       Case number     ,       1 9BK21 640CDJ
                       FirM Name       Middb Name              LaM Name




         Have you notified any governmental unit of any release of hazardous material?

         l ' No
         Li    Yes. Fill in the details.
                                                                     Governmental unit                             Environmental law, if you know it                    Date of notice



                Name of site                                        Governmental unit


                Number Street                                       Number Street



                                                                    City                    State ZIP Code


                City                       State    ZIP Code


         Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          C ' No
          Li Yes. Fill in the details.
                                                                                                                                                                         Statuaofthe
                                                                          Court or agency                               Natureofthecas-                -- -
                                                                                                                                                                         case

               Case title__________________________
                                                                          Court Name
                                                                                                                                                                         U    Pending

                                                                                                                                                                         U    On   appeal
                                                                          Number Street                                                                                  Li   Concluded


               Case number                                                                         State ZIPCodo                           -
                                                                                                                                                                   --


     Il[                 Give Details About Your Business or Connections to Any Business

         Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
               Li   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               CI   A member of a limited liability company (LLC) or limited liability partnership (LIP)
               U    A partner in a partnership
               CI   An officer, director, or managing executive of a corporation

               U    An owner of at least 5% of the voting or equity securities of a corporatIon

          W No. None of the above applies. Go to Part 12.
          U Yes. Check all that apply above and fill in the details below for each business.
                                                                          Describe the nature of the business                          Employer Identification number
                                                                              ______________________________________                   Do not Include Social Security number or mN.
                 Business Name                                           -______________________________________________

                                                                                                                                       E1N:             -


                 Number       Street
                                                                          Name of accountant or bookkeeper                             Dates business exIsted


                                                                                                                                       From                 To
                 city                       State   ZIP Code

                                                                          Describe the nature of the business                          Employer identification number
                                                                                                                                       Do not Include Social Security number or ITIN.
                 Buslneaa Name



                 Number       Street
                                                                     1
                                                                     .


                                                                          Name of accountant or bookkeeper
                                                                                                                                       EIN:             —




                                                                                                                                       Dates business existed
                                                                                                                                                                    -




                                                                                                                                       From      ______ To
                 City                       State   ZIP Code


    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11


                                                                                               -         -
Filed 05/01/19                                                                       Case 19-21640                                                                    Doc 31

    Debtor 1      Debora Leigh MilIer-Zurariich                                                             Case number          1 9-BK-21 640-CDJ
                       Eset Name     MNaIe Name            Last Name




                                                                                                                          Employer Identification number
                                                                       Descilbe the natum of the business
                                                                                                                          Do not Include Social Security number ormN.
                Business Nan's                                   I
                                                                                                                          ElM:          -

                Number Street
                                                                       Name of accountant or bookkeeper.                  Dates businis exi*ted



                                                                                                                          From               To
                City                      State ZIP Code




     28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
         institutions, creditors, or other parties.

         CM' No
         U Yes.        Fill in the details below.

                                                                       Date Issued



                Name                                                   MMIDD!YYYV



                Number Strcet




                City                      State ZIP Code




                       Sign Below


           I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of pe!ury that the
           answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
           in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
           18 U.S.C. §§ 152, 1341, 1519, and 3571.




                Date 04/30/2019                                                         Date

           Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankn,ptcy (Official Form 107)?

           U No
           tM    Yes



           Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                No
           U    Yes. Name of person                                                                                Attach the Bankruptcy Petition PPepamr's Notice,
                                                                                                                   Declaration, and Signature (Official Form 119).




    Official Form 107                               Statement of Financial Affairs for Individuals FilIng for Bankruptcy                                    page 12


                                                                                         -'Ic-
